Citation Nr: 1501300	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retinitis pigmentosa.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II (diabetes).

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.

9.  Entitlement to financial assistance in the purchase of a specially adapted automobile and or to adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969 with subsequent service in the Reserve.   

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge in conjunction with the service connection and TDIU claims.  A transcript of the hearing could not be made.  In October 2014, the Veteran was notified that a transcript was not available and was informed of his options for another Board hearing.  The Veteran has indicated a desire for another hearing at the RO before the Board.  Such hearings are scheduled by the RO.

In a December 2013 rating decision, claims for increased ratings for diabetes and peripheral neuropathy of the extremities, special monthly compensation based on the need for the regular aid and attendance of another person, financial assistance in the purchase of a specially adapted automobile or adaptive equipment were denied.  The Veteran filed a timely notice of disagreement with this rating decision, but a statement of the case has not yet been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).
  
Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the claims for increased ratings for diabetes and peripheral neuropathy of the extremities, special monthly compensation based on the need for the regular aid and attendance of another person, financial assistance in the purchase of a specially adapted automobile or adaptive equipment  The Veteran and his representative should be informed of criteria for perfecting an appeal of these issues to the Board.  If the Veteran perfects an appeal, the RO should ensure that all indicated development is completed before the issues are returned to the Board for appellate action.

2.  Schedule the Veteran for the desired Board hearing in accordance with the docket number of his appeal.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




